Citation Nr: 0526353	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  00-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for residuals of C3 
vertebral fracture, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
February 1974, and had a period of active duty for training 
from April 1970 to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana.  This case was recently before the Board 
in August 2003 and was remanded for the purpose of affording 
the veteran a VA spine examination.


FINDING OF FACT

The veteran's cervical spine disability is primarily 
manifested by pain and severe limitation of motion (10 
degrees extension); there have been no findings of severe 
limitation of motion or severe lumbosacral strain or severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.


CONCLUSION OF LAW

The schedular criteria for a rating of 30 percent for 
residuals of C3 vertebral fracture have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5285, 5290, 5293 (2002), 
Diagnostic Code 5293 (2003); Diagnostic Codes 5242, 5243 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA provides that VA 
will make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the veteran's appeal have 
notified him of the evidence considered and the pertinent 
laws and regulations governing the claim.  In addition, 
letters sent in June 2001 and April 2004 specifically 
notified the veteran of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether the veteran or VA bore the 
burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided to 
the appellant prior to the initial AOJ adjudication denying 
the claim on appeal, notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to decide the 
appeal would not be prejudicial error to the claimant.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service, private, VA, and Social Security 
Administration (SSA) medical records are associated with the 
claims file.  In addition, VA examinations have been 
conducted for the purpose of assessing the severity of the 
veteran's service-connected back disability.

In March 1992 the RO granted service connection for 
residuals, fracture, C3, and assigned a 10 percent disability 
rating.  The veteran's back disability rating was increased 
to 20 percent (effective March 11, 1998) by a February 1999 
rating decision.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The Board has reviewed all the evidence of record, with 
particular emphasis on the VA spine examinations and SSA 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The Board will summarize the relevant 
evidence where appropriate.

Under Diagnostic Code 5290, a 20 percent rating may be 
assigned for moderate limitation of motion of the cervical 
spine and a 30 percent rating may be assigned for severe 
limitation of motion of the cervical spine.

When reviewing the evidence of record, the Board finds that 
the veteran's cervical spine disability most closely 
approximates severe limitation of motion, and thereby 
warrants a rating of 30 percent under Diagnostic Code 5292.  
The April 2004 VA spine examination revealed that the veteran 
had 50 degrees flexion but only 10 degrees extension; pain 
was evident during range of motion testing.  The veteran's 
neck strength was noted as 3/5 at the October 2001 VA 
examination, and an October 2000 examiner repeatedly referred 
to the veteran's neck motion as markedly restricted.  When 
considering these findings in connection with 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995)), 
and when reviewing the veteran's statements and Board hearing 
testimony of long-standing complaints of pain, and when 
resolving all doubt in the veteran's favor, the Board finds 
that a 30 percent rating under Diagnostic Code 5290 is 
warranted.

In the case of residuals of a vertebra fracture a 60 percent 
rating is assigned where there is no cord involvement but 
there is abnormal mobility requiring neck brace (jury mast).  
Diagnostic Code 5285.  There is, however, no evidence that 
the veteran's service-connected back disability results in 
abnormal mobility requiring a neck brace, and a rating of 60 
percent under Diagnostic Code 5285 is not warranted.

The Board notes that under the rating criteria for 
intervertebral disc syndrome (Diagnostic Code 5293) in effect 
prior to September 23, 2002, a 40 percent evaluation 
contemplated severe intervertebral disc syndrome with 
recurring attacks with intermittent relief, and a 60 percent 
evaluation was for assignment for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief.

Under the revised Diagnostic Code 5293 in effect from 
September 23, 2002 through September 25, 2003, intervertebral 
disc syndrome can be evaluated based either on the duration 
of incapacitating episodes or a combination of the chronic 
orthopedic and neurological manifestations.  Effective 
September 26, 2003, that portion of the rating schedule 
pursuant to which disabilities of the musculoskeletal system 
and spine are evaluated was again revised.  However, these 
revisions do not materially affect this case since the 
criteria under Diagnostic Code 5293 for intervertebral disc 
syndrome did not change (although the Diagnostic Code has 
been renumbered from 5293 to 5243).

While some disc bulging and herniation has been noted, the 
April 2004 VA examiner specifically noted that the veteran's 
radiculopathy was not related to his cervical spine problem.  
In fact, the April 2004 VA examiner also noted that increased 
problems from the veteran's cervical spine disability "could 
not be demonstrated by objective evidence detailed above or 
supported by history given by the veteran."  While the 
October 2001 VA examiner referred to the veteran's disc 
disease as moderately severe (but noted that there was no 
upper extremity weakness), no health professional has stated 
that the veteran's cervical spine disability was productive 
of severe intervertebral disc syndrome with recurring attacks 
with intermittent relief, and findings have not supported 
such a characterization.  There is also no evidence that the 
veteran has had incapacitating episodes having a total 
duration of at least four weeks during a 12-month period (the 
criteria necessary to received a rating of 40 percent).

The Board notes that a 40 percent disability rating may also 
be assigned under the general rating formula (Diagnostic Code 
5242, in effect beginning September 26, 2003) when there is 
forward flexion of the thoracolumbar spine to 30 degrees or 
less.  Such an assignment cannot made, as the record clearly 
shows that the veteran has flexion greater than 30 degrees.

In reviewing the foregoing claim, the Board has been 
cognizant of the "benefit of the doubt" rule, and the benefit 
of the doubt has in fact been resolved in the veteran's favor 
resulting in a rating of 30 percent.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his back 
disability, alone, has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.


ORDER

A rating of 30 percent for residuals of C3 vertebral fracture 
is granted, subject to regulations governing the award of 
monetary benefits.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


